DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see applicant’s correspondence, filed 2/5/21, with respect to the rejection(s) of claim(s) 1-13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Buresh.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a therapeutic device” recited in claim 3 and incorporated by reference into claims 4-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooga et al. (US 2016/0082284 A1) in view of Mostafavi (US 6,937,696 B1) and in further view of Buresh et al. (US 2002/0138512 A1).
Regarding claim 1, Ooga discloses: 
A medical apparatus (Fig. 1 and Par. 17 of Ooga: dynamic tracking therapy system), comprising:
Circuitry configured to: (Par. 32 of Ooga: CPU 31 performing operations including a first calculator 41, a second calculator 42, a model generator 43, a first estimator 44, a second estimator 45, a target value generator 46, a target value corrector 47, and a filter processor 48)
Acquire information indicating a respiratory waveform of an object (Par. 29 of Ooga: the respiration sensor 5, which detects respiration of the test subject and outputs a respiration signal) and acquire fluoroscopic images of the object captured in time series, (Par. 30 of Ooga: affected-area fluoroscope device 4 performs continuous imaging of the affected area from a plurality of directions in order to detect in time series the three-dimensional movements of the affected area)
Determine a waveform of a tracking value of a coordinate position of a target position, (Fig. 2 of Ooga, element 41, First Calculator; Par. 33: first calculator 41 calculates a respiratory movement signal that indicates the amount of movement of the affected area attributed to respiration) the waveform of the tracking value being determined independently of the information indicating the respiratory waveform of the object (Fig. 2 of Ooga, element 42, Second Calculator; Par. 33: second calculator 42 calculates a respiration signal that indicates the state of respiration of the test subject – where respiration sensor with second calculator process shown as second independent process in Fig. 2 from 1st calculator 41), based directly on the time-series fluoroscopic images, the target position being an identified position of the object (Par. 36 of Ooga: first calculator 41 calculates, from the captured images of the affected area that are obtained by the affected-area fluoroscope device 4 by performing continuous imaging of the affected area from a plurality of directions, the three-dimensional movements of the affected area in time series; Par. 43: first calculator 41 calculates the movement zone and the amount of movement of the affected area that moves due to respiration); and
Cause a display to display the respiratory waveform (Par. 29 of Ooga: a graph of respiration signals is displayed that indicates the states of respiration of the test subject; Fig. 8 and Paras. 51-52: displayed signal waveform of the respiration signals calculated by second calculator 42) and [a waveform of a] tracking value of the coordinate position of the target position in a comparable form (Fig. 8 and Paras. 51-52 of Ooga: displaying signal waveform of respiration signals and a waveform of respiratory movement model by waveform displaying unit 49 – examiner notes the “comparable form” under the broadest reasonable interpretation can be merely a visual display of data side-by-side, as it allows visual comparison, and the claim does not provide any additional details specifying the particulars of the claimed display of a comparable form)
Ooga does not explicitly teach displaying the determined waveform of the tracking value of the coordinate position of the target position in a comparable form, where the displayed waveform is determined independently of the information indicating the respiratory waveform of the object.
Mostafavi discloses: 
the waveform of the tracking value being determined independently of the information indicating the respiratory waveform of the object and displaying the determined waveform of the tracking value of the coordinate position of the target position in a comparable form (Col. 6, lines 64 to Col. 7, line 8 of Mostafavi: video image signals sent from camera 108 to computer 110 used to generate and track motion signals representative of the movement of markers 114 or landmark structures on patient’s body, where Fig. 2 shows movement of marker across measured period of time; Col. 8, lines 35-47 further discusses using tracked movement within images for determining incremental motion; Col. 11, lines 9-15 discusses using internal image data, such as fluoroscopic video; Col. 21, line 55 to Col. 22, line 19: digital fluoroscopic imaging system collecting and generating image data for targeted tumor; Col. 22, lines 4-19: the movement of one or more landmarks or markers on patient’s body is optically measured using camera 108, and the detected motion of the landmark or marker results in generation of motion signals according to the process discussed in reference to Fig. 2;  Fig. 12b and Col. 22, lines 20-35: user interface 1210 presenting recorded data of fluoro images and motion signals, with chart 1212 of measured motion signals; Col. 22, line 63 to Col. 23, line 3: recorded fluoro image allows digital analysis and quantification of the amount of tumor motion resulting from regular physiological movement, where calculations are performed on image data to analyze the motion of the tumor or tissue during regular physiological movements).
Both Ooga and Mostafavi are directed to tracking movement of a patient for medical procedures using imaging.  It would have been obvious to one of ordinary skill in the art at the time the invention was made and with a reasonable expectation of success to modify the system and method for tracking a patient body movement and displaying multiple graphics as provided by Ooga, by incorporating the type of graph based on movement determined from imaging as provided by Mostafavi, using known electronic interfacing and programming techniques.  The modification merely substitutes one known type of graphical visualization of movement of a patient for a medical procedure for another known type of graphical visualization, yielding predictable results of displaying multiple graphical images of motion data to a medical professional for better understanding the movements of a user for more accurate medical procedure results.  The modification further provides additional visualization of motion data of a patient to account for more accurate understanding of patient motion for more accurate surgical or medical procedural results.  
Ooga modified by Mostafavi does not explicitly disclose two waveforms displayed in a superimposed manner.  One of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, would have understood how to provide a display of two waveforms such that the waveforms are displayed in a superimposed manner.  
Buresh discloses: 
The first waveform and the second waveform being displayed in a superimposed manner (Par. 11 of Buresh: graphical user interface including ability to present on a single computer screen information in medical context; Fig. 8 and Par. 44: user may add a second waveform to the cell such that the display depicts two superimposed HR and ART waveforms residing in the same cell)
The combination of references teaches the respiratory waveform and the determined waveform of the tracking value being displayed in a superimposed manner. Ooga, Mostafavi and Buresh are directed to digital systems for medical data.  It would have been obvious to one of ordinary skill in the art at the time the invention was made and with a reasonable expectation of success to modify the system and method for tracking a patient body movement and displaying multiple graphics as provided by Ooga, by incorporating the type of graph based on movement determined from imaging as provided by Mostafavi, with the technique of displaying superimposed waveforms of differing data onto the same display as provided by Buresh, 
Regarding claim 10, the medical apparatus of claim 1 performs the same method recited in claim 10.  As such, claim 10 is rejected based on the same rationale as claim 1 set forth above.
Regarding claim 2, Ooga further discloses: 
Wherein the tracking value is a part or all of components of coordinates of the target position of an identified position of an identified position of the object obtained from the fluoroscopic image (Par. 36 of Ooga: first calculator 41 calculates, from the captured images of the affected area that are obtained by the affected-area fluoroscope device 4 by performing continuous imaging of the affected area from a plurality of directions, the three-dimensional movements of the affected area in time series; Par. 39: display respiratory movement model)
Mostafavi further discloses: 
Wherein the displayed waveform of the tracking value is a part or all of components of coordinates of the target position of an identified position of an identified position of the object obtained (Col. 6, lines 64 to Col. 7, line 8 of Mostafavi: video image signals sent from camera 108 to computer 110 used to generate and track motion signals representative of the movement of markers 114 or landmark structures on patient’s body, where Fig. 2 shows movement of marker across measured period of time – where range data is at least a part of the coordinates based on change in location data; Col. 8, lines 35-47 further discusses using tracked movement within images for determining incremental motion; Col. 11, lines 9-15 discusses using internal image data, such as fluoroscopic video; Col. 21, line 55 to Col. 22, line 19: digital fluoroscopic imaging system collecting and generating image data for targeted tumor; Col. 22, lines 4-19: the movement of one or more landmarks or markers on patient’s body is optically measured using camera 108, and the detected motion of the landmark or marker results in generation of motion signals according to the process discussed in reference to Fig. 2;  Fig. 12b and Col. 22, lines 20-35 and Col. 22, line 63 to Col. 23, line 3 discuss motion determination)
Both Ooga and Mostafavi are directed to tracking movement of a patient for medical procedures using imaging.  It would have been obvious to one of ordinary skill in the art at the time the invention was made and with a reasonable expectation of success to modify the system and method for tracking a patient body movement and displaying multiple graphics as provided by Ooga, by incorporating the type of graph based on movement determined from imaging as provided by Mostafavi, using known electronic interfacing and programming techniques.  The modification merely substitutes one known type of graphical visualization of movement of a patient for a medical procedure for another known type of graphical visualization, yielding predictable results of displaying multiple graphical images of motion data to a medical professional for better understanding the movements of a user for more accurate medical procedure results.  The modification further provides additional visualization of motion data of a patient to account for more accurate understanding of patient motion for more accurate surgical or medical procedural results.  
Regarding claim 9, Ooga further discloses: 
Wherein the circuitry is further configured to issue a notification by a sound or a vibration wherein an irradiation permission signal is output (Par. 39 of Ooga: while particle beams are being emitted, irradiation notifier 51 outputs a sound indicating the irradiation with particle beams, or performs drive-control with respect to a vibrator; Also Par. 32 of Ooga: CPU 31 performing operations including a first calculator 41, a second calculator 42, a model generator 43, a first estimator 44, a second estimator 45, a target value generator 46, a target value corrector 47, and a filter processor 48)
Regarding claim 13, Ooga further discloses: 
Wherein the circuitry is further configured to determine the waveform of the tracking value without using a respiratory movement model relating a particular respiratory phase to a particular target position of the object (Fig. 2 of Ooga, element 41, First Calculator; Par. 33: first calculator 41 calculates a respiratory movement signal that indicates the amount of movement of the affected area attributed to respiration; Fig. 2 of Ooga, element 42, Second Calculator; Par. 33: second calculator 42 calculates a respiration signal that indicates the state of respiration of the test subject – where respiration sensor with second calculator process shown as second independent process in Fig. 2 from 1st calculator 41)

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooga et al. (US 2016/0082284 A1) in view of Mostafavi (US 6,937,696 B1) and Buresh et al. (US 2002/0138512 A1) and in further view of Fujii et al. (US 2019/0143146 A1).
Regarding claim 3, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein. Further regarding claim 3, Ooga further discloses: 
Wherein the circuitry is further configured to (Par. 28 of Ooga: information processing device 3 includes CPU 31) identify the target position of the object (Par. 28 of Ooga: information processing device 3 includes CPU 31 and performs target position calculations of top panel 11; Par. 54: using estimated amount of displacement of the affected area, target value generator 46 calculates control target value of top panel 11, and further “at the time when the top panel 11 reaches the target value, the position of the affected area moves to a different position from the anticipated position thereby leading to the possibility of an error in the irradiation position of particle beams. For that reason, at Step S17, the target value corrector 47 corrects the control target value of the top panel 11 to a value in which the control delay is taken into account”; Par. 57: CPU 31 determines that the respiration is in synchronization with the movement of the affected area (Yes at Step S19), then the system control proceeds to Step S20); and
 output an irradiation permission signal to a therapeutic device (Fig. 1 and Paragraph [0011] of applicant’s specification filed 12/18/2018 discloses the corresponding structure of the therapeutic device 10 as a device including a bed, radiation sources, detectors, irradiation gate, sensor, and therapeutic device side controller 20, or equivalents thereof) (Fig. 7 and Paras. 56-58 of Ooga: in Step S19, CPU determines respiration in synchronization with movement of affected area and proceeds to Steps S20-S22, performing irradiation control of particle beams with respect to test subject, via the particle beam treatment device 2 – examiner notes that performing irradiation control by CPU inherently requires outputting a control signal to particle beam treatment device 2) having a radiation source that irradiates the object with a therapeutic beam, based on the identified position identified by identifier (Par. 21 of Ooga: irradiating the affected area of the test subject with particle beams; Fig. 1 and Par. 24: particle beam irradiator; Par. 31: carries out particle beam treatment while moving the top panel 11 according to the state of respiration of the test subject and the respiration-based movement zone of the affected area), 
cause the display to display an indication of whether the irradiation permission signal is output or not together with the respiratory waveform or the waveform of the tracking value (Fig. 8 and Paras. 51-52 of Ooga: display of signal waveform of respiration signals and waveform of respiratory movement model on displaying unit 49, displayed as waveforms having synchronized phases; Par. 61: FIG. 8 is illustrated an example of a particle-beam irradiation notification operation, where the irradiation notifier 51 displays an icon having a text "under irradiation" on the display 39 such that the operator can be notified about the fact that particle beams are being emitted, where the text "under irradiation" can be displayed in a blinking or illuminated manner on the display 39)
Ooga discloses identifying a positon for irradiation, but does not explicitly disclose tracking a target spot as claimed.  The limitation, however, would have been obvious in view of Ooga modified by Mostofavi and Fujii, which teaches:
identify a position of a tracking target spot of the object, (Fig. 2 and Paras. 35-36 of Fujii: moving object tracking control apparatus 41 calculates the position of a marker 29 on the basis of a signal input from the X-ray fluoroscopic device) and output an irradiation permission signal to a therapeutic device which irradiates the object with a therapeutic beam, based on the position of the tracking target spot identified by the identifier (Fig. 2 and Paras. 35-37 of Fujii: moving object tracking control apparatus 41 calculates the position of a marker 29 on the basis of a signal input from the X-ray fluoroscopic device, determines whether to permit extraction of a proton beam on the basis of the position of the marker 29, and transmits a signal indicating whether to irradiate a proton beam to the control apparatus 40 – “gate ON signal”; Note Par. 33 discloses control apparatus 40 connected to proton beam generator 10, the beam transport line 20, and the irradiation nozzle 22)
Both Ooga, Mostafavi and Fujii are directed to positioning systems using images for providing irradiation based therapy to a patient.  Furthermore, it would have been obvious to one Ooga, incorporating the type of graph based on movement determined from imaging as provided by Mostafavi and the technique of displaying superimposed waveforms of differing data onto the same display as provided by Buresh, by using the technique of identifying positioning of a marker for controlling irradiation as provided by Fujii, using known electronic interfacing and programming techniques.  The modification results in an improved position-based irradiation system by ensuring alignment of a device for better target treatment and less positioning error.  Moreover, the modification merely substitutes one type of position tracking of a patient for another, to obtain predictable results of locating a target for irradiation treatment using image data.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooga et al. (US 2016/0082284 A1) in view of Mostafavi (US 6,937,696 B1) and Buresh et al. (US 2002/0138512 A1) in further view of Fujii et al. (US 2019/0143146 A1) and Iwata (US 2012/0119115 A1).
Regarding claim 4, the limitations included from claim 3 are rejected based on the same rationale as claim 3 set forth above and incorporated herein. Further regarding claim 4, Ooga modified by Mostafavi and Fujii further discloses: 
Wherein the circuitry is further configured to cause the display to display a [therapy time data] (Par. 29 of Ooga: on the display 39, a graph of respiration signals is displayed that indicates the states of respiration of the test subject, and a respiratory movement model is displayed that indicates the respiration-based movement zone of the affected area; Par. 39: The waveform displaying unit 49 displays the current respiration signal waveform of the test subject as detected by the respiration sensor 5 as well as displays the respiratory movement model stored in the HDD 34 on the display 39; Fig. 8 and Paras. 51-52: display of signal waveform of respiration signals and waveform of respiratory movement model, as waveform of the amount of movement of the affected area in time series, on displaying unit 49, displayed as waveforms having synchronized phases)
Ooga not explicitly teach the data as including a gate-on ration.  The limitation, however, would have been obvious in view of Ooga modified by Mostafavi and Fujii and further in view of the teachings of known calculated and utilized time-series data involving both respiration and Gate ON signals correlated across time as taught by Iwata, which teaches:
a gate-on ratio (Fig. 3 and Par. 29 of Iwata: FIG. 3 is a waveform chart representing the relationship among a (desired) respiratory signal, an evaluation function, and a respiration gate signal; Paras. 111-113 discusses P(t) signal as ON when respiratory signal R(t) is smaller than threshold – examiner notes that chart in Fig. 3 shows the “gate-on ratio” as the chart depicts the corresponding ON signal to respiratory signal R(t) across time)
Ooga, Mostafavi, Fujii and Iwata are directed to positioning systems for providing irradiation based therapy to a patient.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the method and device for determining positioning for providing irradiation therapy to a patient provided by Ooga, incorporating the type of graph based on movement determined from imaging as provided by Mostafavi, the technique of displaying superimposed waveforms of differing data onto the same display as provided by Buresh and using the Fujii, with the additional tracking of data involving Gate ON signaling to respiration model correspondence as provided by Iwata, using known electronic interfacing and programming techniques.  The modification results in an improved position-based irradiation system by providing a greater amount of positioning data for a more comprehensive and accurate system, while also providing a better record for management of the therapy device by including data related to the management of treatment signals.  Moreover, the modification merely combines a known technique for correlating time-series data for an additional type of radiation therapy data with displayed charting of time-series data, yielding predictable results of displaying time-series data for radiation treatment for monitoring. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooga et al. (US 2016/0082284 A1) in view of Mostafavi (US 6,937,696 B1) and Buresh et al. (US 2002/0138512 A1) in further view of Fujii et al. (US 2019/0143146 A1) and Nasir et al. (US 2016/0120497 A1).
Regarding claim 5, the limitations included from claim 3 are rejected based on the same rationale as claim 3 set forth above and incorporated herein. Further regarding claim 5, Nasir discloses:
Wherein the circuitry is further configured to cause the display to display an error ratio (Par. 83 of Nasir: output unit 214 may output analyzed data regarding functional errors of the CT scanner, workstation, or other devices generated by error analyzer 210-2; Fig. 12B and Par. 85: output unit organizes functional errors and outputs the functional errors associated with scanner as different errors shown as rations in Fig. 12B;  Fig. 12C and Par. 87: the user selects (e.g., using a drag 1250) a portion 1240 related to the type of the error 1 from the graphical diagram 1230 through the input unit 212 as shown in FIG. 12B, the output unit 214 may display the number of occurrences of functional errors of the type of the error 1 using a graph in time series, as, for example, in a screen 1209 shown in FIG. 12C) 
Ooga, Mostafavi, Fujii and Nasir are directed to monitoring radiographic based imaging systems for patient care.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the method and device for determining positioning for providing irradiation therapy to a patient provided by Ooga, incorporating the type of graph based on movement determined from imaging as provided by Mostafavi, the technique of displaying superimposed waveforms of differing data onto the same display as provided by Buresh and using the technique of identifying positioning of a marker for controlling irradiation as provided by Fujii, with the additional tracking and display of error data as provided by Nasir, using known electronic interfacing and programming techniques.  The modification results in an improved position-based irradiation system by providing additional patient device data for monitoring, including better providing feedback as to device error occurrances.  Moreover, the modification merely combines a known technique for displaying error data of a radiology device with a monitoring system displaying functioning data for a radiology device, yielding predictable results of providing additional display data related to the monitoring of the functions of a medical device. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooga et al. (US 2016/0082284 A1) in view of Mostafavi (US 6,937,696 B1), Buresh et al. (US 2002/0138512 A1) and in further view of Fujii et al. (US 2019/0143146 A1) and in further view of Brown et al. (US 2014/0107390 A1).
Regarding claim 6, the limitations included from claim 3 are rejected based on the same rationale as claim 3 set forth above and incorporated herein. Further regarding claim 6, Ooga further discloses:
Wherein the circuitry is further configured to cause the display to display a [graph] of the tracking value (Par. 29 of Ooga: on the display 39, a graph of respiration signals is displayed that indicates the states of respiration of the test subject, and a respiratory movement model is displayed that indicates the respiration-based movement zone of the affected area; Par. 39: The waveform displaying unit 49 displays the current respiration signal waveform of the test subject as detected by the respiration sensor 5 as well as displays the respiratory movement model stored in the HDD 34 on the display 39; Fig. 8 and Paras. 51-52: display of signal waveform of respiration signals and waveform of respiratory movement model on displaying unit 49, displayed as waveforms having synchronized phases)
Mostafavi further discloses: 
Wherein the circuitry is further configured to cause the display to display a [graph] of the tracking value (Col. 6, lines 64 to Col. 7, line 8 of Mostafavi: video image signals sent from camera 108 to computer 110 used to generate and track motion signals representative of the movement of markers 114 or landmark structures on patient’s body, where Fig. 2 shows movement of marker across measured period of time; Fig. 12b and Col. 22, lines 20-35: user interface 1210 presenting recorded data of fluoro images and motion signals, with chart 1212 of measured motion signals; Col. 22, line 63 to Col. 23, line 3: recorded fluoro image allows digital analysis and quantification of the amount of tumor motion resulting from regular physiological movement, where calculations are performed on image data to analyze the motion of the tumor or tissue during regular physiological movements).
Both Ooga and Mostafavi are directed to tracking movement of a patient for medical procedures using imaging.  It would have been obvious to one of ordinary skill in the art at the time the invention was made and with a reasonable expectation of success to modify the system and method for tracking a patient body movement and displaying multiple graphics as provided by Ooga, by incorporating the type of graph based on movement determined from imaging as provided by Mostafavi, using known electronic interfacing and programming techniques.  The modification merely substitutes one known type of graphical visualization of movement of a patient for a medical procedure for another known type of graphical visualization, yielding predictable results of displaying multiple graphical images of motion data to a medical professional for better understanding the movements of a user for more accurate medical procedure results.  The modification further provides additional visualization of motion data of a patient to account for more accurate understanding of patient motion for more accurate surgical or medical procedural results.  
Ooga does not explicitly disclose the type of data as a histogram.  The use of a histogram, however, would have been obvious in view of the teachings of Brown, which discloses: 
a histogram of the tracking value (Par. 108 of Brown: acquire real-time trajectory of tumor using sensory systems, and assess tumor motion amplitude and velocity, and determine tumor motion; Figs. 11(a)-(c) and Par. 140: histograms of residual motion of tumor with and without tracking on in X,Y, and Z directions)
Ooga, Mostafavi, Fujii and Brown are directed to positioning systems for providing irradiation based therapy to a patient.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the method and device for determining positioning for providing irradiation therapy to a patient provided by Ooga, incorporating the type of graph based on movement determined from imaging as provided by Mostafavi, the technique of displaying superimposed waveforms of differing data onto the same display as provided by Buresh and using the technique of identifying positioning of a marker for controlling irradiation as provided by Fujii, with the type of motion data graphing as provided by Brown, using known electronic interfacing and programming techniques.  The modification results in an improved position-based irradiation system by providing a greater amount of positioning data for a more comprehensive and accurate system.  Moreover, the modification merely substitutes one type of charting technique for motion data for another, to obtain predictable results of locating a target for irradiation treatment using image data by charting motion data related to a patient.

Claims 7, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooga et al. (US 2016/0082284 A1) in view of Mostafavi (US 6,937,696 B1) and Buresh et al. (US 2002/0138512 A1) and in further view of Huber et al. (US 2014/0343401 A1).
Regarding claim 7, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein. Further regarding claim 7, Huber discloses:
Wherein the circuitry is further configured to cause an irradiation permission range to be displayed in a manner of being superimposed on the fluoroscopic image and change a color of the irradiation permission range when the target position of a position of a tracking target spot is settled within the irradiation permission range and an irradiation permission signal is output (Fig. 2 and Par. 82 of Huber: marker positions at a plurality of time points are obtained, and sensor 14 generates signals representative of positions of the marker at different time points, where signals from sensor 14 are transmitted to processing unit 16 which calculates the marker positions; Fig. 3 and Par. 84: marker positions obtained while patient breathing and resulting in marker positions corresponding with breathing motion – target position of a position; Par. 90: processing unit 16 uses positions in the subset of the obtained marker positions to determine variance information that represents probability of distribution of marker positions; Fig. 5 and Par. 96: present variance information in form of color map 500 in marker space, including colored regions representing probability that marker position is in the region, e.g. 510a, where regions change between colors based on probability of marker in those regions; Fig. 6 and Par. 100: present variance information in tissue space, such as actual image, e.g. x-ray image, CT image, etc; Par. 104: marker positions and variance information obtained using device during treatment procedure; Par. 109: during treatment session, obtain variance information regarding a position of a marker and tissue structure in patient to verify treatment margins in treatment plan before system delivers radiation; Par. 122: the amount of allowable variation between an irradiated location and a target location may depend on where the target region is with respect to the rest of the target volume; Par. 124: the treatment parameter may be one or more gating windows for activating and/or deactivating a radiation beam, and the processing unit 16 (or a user) may determine from the variance information that the uncertainty in the position of the marker (and therefore, the position of the tumor) at a given phase of a physiological cycle is relatively low (e.g., the uncertainty is below a prescribed threshold), and in such cases, the processing unit 16 (or the user) may determine that the radiation beam may be turned on at that given phase)
Ooga, Mostafavi and Huber are directed to positioning systems for providing irradiation based therapy to a patient.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the method and device for determining positioning for providing irradiation therapy to a patient provided by Ooga, incorporating the type of graph based on movement determined from imaging as provided by Mostafavi, and the technique of displaying superimposed waveforms of differing data onto the same display as provided by Buresh by using the variance determination for treatment positioning based on target positioning for irradiation therapy as provided by Huber, using known electronic interfacing and programming techniques.  The modification results in an improved position-based irradiation system by better accounting for positioning variance for improved management of patient movement and providing more accurate targeting.  Moreover, the modification merely applies a known technique for accounting for variance within a radiation therapy system to a known radiation therapy device for positioning treatment ready for improvement to yield predictable results of incorporating positioning variance data and display within a treatment positioning and display device.
Regarding claim 11, Ooga discloses: 
A medical apparatus (Fig. 1 and Par. 17 of Ooga: dynamic tracking therapy system) comprising:
Circuitry (Par. 32 of Ooga: CPU 31 performing operations including a first calculator 41, a second calculator 42, a model generator 43, a first estimator 44, a second estimator 45, a target value generator 46, a target value corrector 47, and a filter processor 48) configured to:
Acquire information indicating a respiratory waveform of an object (Par. 29 of Ooga: the respiration sensor 5, which detects respiration of the test subject and outputs a respiration signal) and acquire fluoroscopic images of the object captured in time series, (Par. 30 of Ooga: affected-area fluoroscope device 4 performs continuous imaging of the affected area from a plurality of directions in order to detect in time series the three-dimensional movements of the affected area)
Determine a waveform of a tracking value of a coordinate position of a target position, (Fig. 2 of Ooga, element 41, First Calculator; Par. 33: first calculator 41 calculates a respiratory movement signal that indicates the amount of movement of the affected area attributed to respiration) the waveform of the tracking value being determined independently of the information indicating the respiratory waveform of the object (Fig. 2 of Ooga, element 42, Second Calculator; Par. 33: second calculator 42 calculates a respiration signal that indicates the state of respiration of the test subject – where respiration sensor with second calculator process shown as second independent process in Fig. 2 from 1st calculator 41), based directly on the time-series fluoroscopic images, the target position being an identified position of the object (Par. 36 of Ooga: first calculator 41 calculates, from the captured images of the affected area that are obtained by the affected-area fluoroscope device 4 by performing continuous imaging of the affected area from a plurality of directions, the three-dimensional movements of the affected area in time series; Par. 43: first calculator 41 calculates the movement zone and the amount of movement of the affected area that moves due to respiration); and
Cause a display to display the respiratory waveform (Par. 29 of Ooga: a graph of respiration signals is displayed that indicates the states of respiration of the test subject; Fig. 8 and Paras. 51-52: displayed signal waveform of the respiration signals calculated by second calculator 42) and [a waveform of a] tracking value of the coordinate position of the target position in a comparable form (Fig. 8 and Paras. 51-52 of Ooga: displaying signal waveform of respiration signals and a waveform of respiratory movement model by waveform displaying unit 49 – examiner notes the “comparable form” under the broadest reasonable interpretation can be merely a visual display of data side-by-side, as it allows visual comparison, and the claim does not provide any additional details specifying the particulars of the claimed display of a comparable form).
Ooga does not explicitly teach displaying the determined waveform of the tracking value of the coordinate position of the target position in a comparable form, where the displayed waveform is determined independently of the information indicating the respiratory waveform of the object.
Mostafavi discloses: 
the waveform of the tracking value being determined independently of the information indicating the respiratory waveform of the object and displaying the determined waveform of the tracking value of the coordinate position of the target position in a comparable form (Col. 6, lines 64 to Col. 7, line 8 of Mostafavi: video image signals sent from camera 108 to computer 110 used to generate and track motion signals representative of the movement of markers 114 or landmark structures on patient’s body, where Fig. 2 shows movement of marker across measured period of time; Col. 8, lines 35-47 further discusses using tracked movement within images for determining incremental motion; Col. 11, lines 9-15 discusses using internal image data, such as fluoroscopic video; Col. 21, line 55 to Col. 22, line 19: digital fluoroscopic imaging system collecting and generating image data for targeted tumor; Col. 22, lines 4-19: the movement of one or more landmarks or markers on patient’s body is optically measured using camera 108, and the detected motion of the landmark or marker results in generation of motion signals according to the process discussed in reference to Fig. 2;  Fig. 12b and Col. 22, lines 20-35: user interface 1210 presenting recorded data of fluoro images and motion signals, with chart 1212 of measured motion signals; Col. 22, line 63 to Col. 23, line 3: recorded fluoro image allows digital analysis and quantification of the amount of tumor motion resulting from regular physiological movement, where calculations are performed on image data to analyze the motion of the tumor or tissue during regular physiological movements).
Both Ooga and Mostafavi are directed to tracking movement of a patient for medical procedures using imaging.  It would have been obvious to one of ordinary skill in the art at the time the invention was made and with a reasonable expectation of success to modify the system and method for tracking a patient body movement and displaying multiple graphics as provided by Ooga, by incorporating the type of graph based on movement determined from imaging as provided by Mostafavi, using known electronic interfacing and programming techniques.  The modification merely substitutes one known type of graphical visualization of movement of a patient for a medical procedure for another known type of graphical visualization, yielding predictable results of displaying multiple graphical images of motion data to a medical professional for better understanding the movements of a user for more accurate medical procedure results.  The modification further provides additional visualization of motion data of a 
Buresh discloses: 
The first waveform and the second waveform being displayed in a superimposed manner (Par. 11 of Buresh: graphical user interface including ability to present on a single computer screen information in medical context; Fig. 8 and Par. 44: user may add a second waveform to the cell such that the display depicts two superimposed HR and ART waveforms residing in the same cell)
The combination of references teaches the respiratory waveform and the determined waveform of the tracking value being displayed in a superimposed manner. Ooga, Mostafavi and Buresh are directed to digital systems for medical data.  It would have been obvious to one of ordinary skill in the art at the time the invention was made and with a reasonable expectation of success to modify the system and method for tracking a patient body movement and displaying multiple graphics as provided by Ooga, by incorporating the type of graph based on movement determined from imaging as provided by Mostafavi, with the technique of displaying superimposed waveforms of differing data onto the same display as provided by Buresh, using known electronic interfacing and programming techniques.  The modification merely substitutes one known type of graphical visualization of single plots or separate plots of patient data for a medical procedure for another known type of graphical visualization allowing overlapping data for comparative view, yielding predictable results of displaying superimposed medical data allowing additional analysis of data by a medical personnel to better understand medical procedure results.  The modification further provides additional visualization in a more 
Ooga does not explicitly disclose causing an irradiation permission range to be displayed in a manner of being superimposed on the fluoroscopic image.  
Huber discloses:
causing an irradiation permission range to be displayed in a manner of being superimposed on the fluoroscopic image (Fig. 2 and Par. 82 of Huber: marker positions at a plurality of time points are obtained, and sensor 14 generates signals representative of positions of the marker at different time points, where signals from sensor 14 are transmitted to processing unit 16 which calculates the marker positions; Fig. 3 and Par. 84: marker positions obtained while patient breathing and resulting in marker positions corresponding with breathing motion – target position of a position; Par. 90: processing unit 16 uses positions in the subset of the obtained marker positions to determine variance information that represents probability of distribution of marker positions; Fig. 5 and Par. 96: present variance information in form of color map 500 in marker space, including colored regions representing probability that marker position is in the region, e.g. 510a, where regions change between colors based on probability of marker in those regions; Fig. 6 and Par. 100: present variance information in tissue space, such as actual image, e.g. x-ray image, CT image, etc; Par. 104: marker positions and variance information obtained using device during treatment procedure; Par. 109: during treatment session, obtain variance information regarding a position of a marker and tissue structure in patient to verify treatment margins in treatment plan before system delivers radiation; Par. 122: the amount of allowable variation between an irradiated location and a target location may depend on where the target region is with respect to the rest of the target volume; Par. 124: the treatment parameter may be one or more gating windows for activating and/or deactivating a radiation beam, and the processing unit 16 (or a user) may determine from the variance information that the uncertainty in the position of the marker (and therefore, the position of the tumor) at a given phase of a physiological cycle is relatively low (e.g., the uncertainty is below a prescribed threshold), and in such cases, the processing unit 16 (or the user) may determine that the radiation beam may be turned on at that given phase)
Ooga, Mostafavi and Huber are directed to positioning systems for providing irradiation based therapy to a patient.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the method and device for determining positioning for providing irradiation therapy to a patient provided by Ooga, incorporating the type of graph based on movement determined from imaging as provided by Mostafavi, and the technique of displaying superimposed waveforms of differing data onto the same display as provided by Buresh by using the variance determination for treatment positioning based on target positioning for irradiation therapy as provided by Huber, 
Regarding claim 12, the medical apparatus of claim 11 performs the same method recited in claim 12.  As such, claim 12 is rejected based on the same rationale as claim 11 set forth above.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooga et al. (US 2016/0082284 A1) in view of Mostafavi (US 6,937,696 B1) and Buresh et al. (US 2002/0138512 A1) in further view of Huber et al. (US 2014/0343401 A1) and in further view of Kong et al. (US 2014/0018676 A1) and further in view of Blake et al. (US 2016/0022375 A1).
Regarding claim 8, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein. Further regarding claim 7, Ooga further discloses:  
Wherein the circuitry is further configured to cause changes a hue or brightness of any of a region when an irradiation permission signal is output (FIG. 8 is illustrated an example of a particle-beam irradiation notification operation, where the irradiation notifier 51 displays an icon having a text "under irradiation" on the display 39 such that the operator can be notified about the fact that particle beams are being emitted, where the text "under irradiation" can be displayed in a blinking or illuminated manner on the display 39)
	In other words, Ooga teaches providing an indicator that is a change of hue or brightness when irradiation permission signal is output to apply radiation during a procedure in order to inform the user that the procedure is taking effect.  Ooga does not explicitly disclose the particular positioning of a graphical indicator as on the fluoroscopic image. 
Huber discloses: 
cause an irradiation permission range to be displayed in a manner of being superimposed on the fluoroscopic image (Fig. 2 and Par. 82 of Huber: marker positions at a plurality of time points are obtained, and sensor 14 generates signals representative of positions of the marker at different time points, where signals from sensor 14 are transmitted to processing unit 16 which calculates the marker positions; Fig. 3 and Par. 84: marker positions obtained while patient breathing and resulting in marker positions corresponding with breathing motion; Par. 90: processing unit 16 uses positions in the subset of the obtained marker positions to determine variance information that represents probability of distribution of marker positions; Fig. 5 and Par. 96: present variance information in form of color map 500 in marker space, including colored regions representing probability that marker position is in the region, e.g. 510a, where regions change between colors based on probability of marker in those regions; Fig. 6 and Par. 100: present variance information in tissue space, such as actual image, e.g. x-ray image, CT image, etc; Par. 104: marker positions and variance information obtained using device during treatment procedure; Par. 109: during treatment session, obtain variance information regarding a position of a marker and tissue structure in patient to verify treatment margins in treatment plan before system delivers radiation; Par. 122: the amount of allowable variation between an irradiated location and a target location may depend on where the target region is with respect to the rest of the target volume; Par. 124: the treatment parameter may be one or more gating windows for activating and/or deactivating a radiation beam, and the processing unit 16 (or a user) may determine from the variance information that the uncertainty in the position of the marker (and therefore, the position of the tumor) at a given phase of a physiological cycle is relatively low (e.g., the uncertainty is below a prescribed threshold), and in such cases, the processing unit 16 (or the user) may determine that the radiation beam may be turned on at that given phase)
Ooga and Huber are directed to positioning systems for providing irradiation based therapy to a patient.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the method and device for determining positioning for providing irradiation therapy to a patient provided by Ooga, incorporating the type of graph based on movement determined from imaging as provided by Mostafavi, and the technique of displaying superimposed waveforms of differing data onto the same display as provided by Buresh by using the variance determination for treatment positioning based on target positioning for irradiation therapy as provided by Huber, using known electronic interfacing and programming techniques.  The modification results in an improved position-based irradiation system by better accounting for positioning variance for improved management of patient movement and providing more accurate targeting.  Moreover, the modification merely applies a known technique for accounting for variance within a radiation therapy system to a known radiation therapy device for positioning treatment ready for improvement to yield predictable results of incorporating positioning variance data and display within a treatment positioning and display device.
Ooga modified by Huber does not explicitly disclose the particular positioning of the indicator as at a point of the procedure application range. 
Blake discloses: 
change a hue or brightness of any of an inner region or an outer region of the range when procedure is performed (Par. 99 of Blake: utilize visual confirmation on the mapping system display, such as a change in the appearance of the catheter on the mapping system display, a glowing of the tip of the catheter, and a change in color of the displayed treatment site 901, where the visual display may alter gradually, for example, by altering color or adjusting a rate of flashing, dependent on the proximity of ablation tip 1040 to treatment site 901, and other visual effects indicating a correct location of the ablation tip 1040 may include blinking, change of color, change of transparency, change of hue or intensity; Also Par. 103: when entire target treatment site has been ablated, changing at least one visual property of target treatment site 901, such as color, transparency, hue, intensity, glow or other visual property)
Ooga, Mostafavi, Huber and Blake are directed to positioning systems for providing graphical user interfaces providing feedback during medical procedures.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the method and device for determining positioning for providing irradiation therapy to a patient provided by Ooga, incorporating the type of graph based on movement determined from imaging as provided by Mostafavi, the technique of displaying superimposed waveforms of differing data onto the same display as provided by Buresh and using the variance determination for treatment positioning based on target positioning for irradiation therapy as provided by Huber, along with the use of the color indicator at the procedure location as provided by Blake, using known electronic interfacing and programming techniques.  The modification results in an improved position-based irradiation system by providing a visual indicator for better feedback as to the performance and results of a location dependent procedure.  Furthermore, the modification merely applies a known technique for changing a color of a target site during a procedure to a known radiation therapy device graphical user interface for targeted medical treatment, ready for improvement to yield .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616